DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.
 
Response to Arguments
	The filing of June 4, 2021 has been fully considered.  The remarks regarding claim 1 are not persuasive.  Applicant states, “No further details of a gas interface module are provided by Oh, and certain not gas interface module specifically recited in the claims.”  This argument does not cite any detail which is present in the claims which defines the gas interface module, let alone a detail which distinguishes the module from the device of Oh.  Applicant goes on to argue that Hayes is non-analogous prior art because it is “a temporary scaffolding type structure” whereas the pending claims ostensibly pertain to “permanent structures.”  In fact, the term “permanent” does not appear in the pending claims, and the specification states that the device “can be installed either temporarily or permanently.”  Applicant further argues that the frame of Grey is not elongated.  It is e.g. MPEP 2144.  The comments and explanations below are also responsive to the filing of June 4, 2021.  

Claim Objection
	In line 14 of claim 19, “firs frame side” should be --first frame side--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not 
In line 5 of claim 18, the claimed dimension of “approximately 2 meters” does not correspond to the original disclosure.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 6, and 18–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In lines 14-15 of claim 1, the language “away from an elongated frame side with…” is unclear.  It is unclear which elongated frame is being referred to because the preceding claim language refers to an elongated frame of an interface module and an elongate frame of fuel container assemblies.  Claim 18 includes the same language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0178127) in view of Grey (US 4,552,082) and further in view of Hayes (US 7,258,199).
	Regarding claims 1 and 6, Oh discloses a refueling facility (figures 1 and 2) having a gas interface module (112, 152), a plurality of docking stations (three stations with the gas terminals branching off the manifold pipe 152, see figure 2), and a plurality of separate fuel container assemblies (T) fluidically coupled to the gas interface module (paragraph 0022), with each fuel container assembly having an elongated fuel vessel (T) having a first fuel vessel end (end closest to 152) and a second fuel vessel end (end furthest from 152) with a first port disposed at one of the fuel vessel ends (paragraph 0025, with each elongated fuel vessel extending perpendicularly away from the gas interface module with the first port adjacent the gas interface module (see figures 1 and 2, and paragraph 0025 which discloses that the containers T are connected to the pipe 152).
Grey teaches that it is known to stack such containers in a plurality of rows and columns (see figures 4 and 5), and to provide the gas interface module with a frame that runs vertically up with the stacked containers (see Annotated Figure A below), with steps between the frame sides and extending from one walkway on one level to an adjacent walkway on another level (figure 4).  
It would have been obvious to one skilled in the art provide the device of Oh with vertically stacked containers and provide the module with a vertical frame, based on the e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Grey appears to show that the frame has a horizontal walkway, a first and second elongated frame side, and a first and second frame end (see figures 3 and 4).  To the extent that it might be argued that the frame of Grey is not sufficiently detailed to account for this subject matter, this subject matter is accounted for as set forth below.
	Hayes shows that it is known to form such a vertical frame with a horizontal walkway, two elongated frame sides, and two ends (see figures 1 and 2).
It would have been obvious to one skilled in the art to form the frame of Oh in view of Grey in the configuration shown by Hayes as a routine design selection of a known, simple, and reliable structure.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claims 3 and 5, Oh, Grey, and Hayes account for the subject matter substantially as discussed above but do not disclose a vertical distance between the levels being approximately 2.6 meters.  In the absence of evidence showing criticality, the .  

Claims 2, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0178127) in view of  Grey (US 4,552,082) and further in view of Hayes (US 7,258,199) and further in view of Roach (US 2006/0162811).
Regarding claims 2, 18, and 20, Oh, Grey, and Hayes account for the claimed subject matter substantially as set forth above, but do not disclose a depression and an enclosure.  
Roach teaches that it is known to provide part of a fueling station in a depression (figure 1) with an enclosure (8).  Roach teaches that an advantage of this configuration is to minimize the risks associated with leakage (paragraph 0005).  
It would have been obvious to one skilled in the art to provide the system of Oh as modified in at least partially in a depression with an enclosure, based on the teaching of Roach, for the purpose of minimizing the risk associated with leakage.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0178127) in view of Grey (US 4,552,082) and Hayes (US 7,258,199) and further in view of Nichtnennung (DE 27 47 865)
Regarding claims 8, Oh, Grey, and Hayes account for the claimed subject matter substantially as discussed above, and Oh further discloses a gantry (114, 116) and a cargo engagement mechanism (130).
Oh does not specifically disclose an articulating crane mounted on the gantry assembly, the articulating crane having a boom with a first end and a second end, the first end of the boom pivotally attached to the gantry assembly and a cargo engagement mechanism attached to the second end of the boom.
Nichtnennung teaches (figure 3) that it is known to use a articulating crane mounted on the gantry assembly (12), the articulating crane having a boom (35) with a first end and a second end, the first end of the boom pivotally attached to the gantry 
It would have been obvious to one skilled in the art to provide the device of Oh with a crane and gantry in the configuration of Nichtnennung as a simple substitution of known equivalent lifting devices for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0178127) in view of Grey (US 4,552,082) and Hayes (US 7,258,199) and further in view of Hughes (US 3,793,796)
Regarding claims 3 and 5, Oh, Grey, and Hayes account for the subject matter substantially as discussed above but do not disclose a vertical distance between the levels being approximately 2.6 meters.  In the absence of evidence showing criticality, the recitation of particular numerical dimensions is obvious as a matter of routine design choice and/or change in size or relative dimensions.  See e.g. MPEP 2144.03.  
Additionally, Hughes teaches that a standardized ceiling height for modular systems is 8 feet (i.e. about 2.6 meters) (column 4, lines 11-15).
.  

	Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0178127) in view of Grey (US 4,552,082) and Hayes (US 7,258,199) and Roach (US 2006/0162811) and further in view of Hughes (US 3,793,796)
Regarding claim 18, Oh, Grey, Hayes, and Roach account for the subject matter substantially as discussed above but do not disclose a vertical distance between the levels being approximately 2 meters.  In the absence of evidence showing criticality, the recitation of particular numerical dimensions is obvious as a matter of routine design choice and/or change in size or relative dimensions.  See e.g. MPEP 2144.03.  
Additionally, Hughes teaches that a standardized ceiling height for modular systems is 8 feet (i.e. about 2.6 meters) (column 4, lines 11-15).
It would have been obvious to one skilled in the art to select a height of about 2.6 meters for the vertical levels in the system of Oh as modified, based on the teaching of Hughes, for the purpose providing a standardized ceiling height suitable for human use.  




Allowable Subject Matter
Claims 4, 7, and 10-17 are allowed.
Claim 9 would be allowable if rewritten in independent form.
It appears that claim 19 would be allowable if rewritten in independent form and amended to overcome the 112 issues set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799